Citation Nr: 1512796	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-31 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to February 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  Subsequent to the rating decision, jurisdiction was transferred to the RO in Cleveland, Ohio.

In a July 2010 substantive appeal, the appellant requested a Board hearing to be held at the local RO.  A Travel Board hearing was scheduled for October 2011.  The appellant subsequently withdrew the hearing request.  The hearing request is withdrawn.  38 C.F.R. § 20.704 (2014). 

In reviewing this case the Board has not only reviewed the appellant's physical claims file, but also the file on the VBMS/Virtual VA system to insure a total review of the evidence.  The VBMS folder contains additional VA examination reports, Social Security Administration (SSA) records, and private treatment reports that are not associated with the paper claims file.  While the Veteran submitted a waiver of consideration of additional evidence submitted on the October 2011 date of the scheduled hearing, such waiver was designated as only pertaining to evidence received and associated with the paper claims file in October 2011, which does not include the additional clinical records contained in the VBMS folder referenced above.  In this case, the Board finds as is explained below that the evidence is favorable to the issue presently on appeal, that is, the application to reopen the claim of service connection for a cervical spine disability.  Thus, referral of the evidence to the RO is not warranted with respect to this issue.  See 38 C.F.R. § 20.1304(c). 

A further review of the record reflects that the RO is developing additional claims for entitlement to an increased rating for service-connected back and hip disabilities, entitlement to service connection for posttraumatic stress disorder (PTSD), and entitlement a total rating based on individual unemployability (TDIU).  Thus, there is no need at this time to refer these matters for RO response.

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final rating decision issued in February 1994, the RO denied the claim of entitlement to service connection for a cervical spine condition, and following notice of this decision, the Veteran did not appeal by filing a notice of disagreement.

2.  Evidence received since the February 1994 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the Veteran's claim of service connection for a cervical spine condition, has been received, and the Veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Here, in regard to the claim to reopen, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


Legal Criteria

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

By rating action in February 1994, the St. Louis RO denied the claim of service connection for a cervical spine condition and that decision became final.  At that time the evidence failed to show a current chronic disability or a chronic disability in service regarding the Veteran's cervical spine.  Here, the Pittsburgh RO determined that new and material evidence had not been submitted to reopen the previously denied claim of service connection for the Veteran's cervical spine disability in October 2007, based on the fact that the Veteran had not submitted evidence linking any cervical spine disability to service.  

The Veteran has submitted several items of evidence since the previous February 1994 adverse decision, including a January 2010 VA examination report and private clinical records dated in 2011.  

Reviewing the evidence in its entirety, the Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim.  The 2010 VA examination report reflects diagnoses and x-ray evidence of mild disc degeneration and cervical radiculopathy.  In addition, private treatment records reflect an indication of osteoarthritis of the cervical spine.  These cervical spine diagnoses were not previously of record.  The record also reflects an indication that the Veteran's currently diagnosed cervical disabilities are related to service.  See October 2011 private treatment statement from A. M., D.C.

The newly received medical records show that the Veteran has a current cervical spine diagnosis and an indication that current cervical spine disabilities may be related to service.  Thus, evidence submitted since the RO's February 1994 decision, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  The Board therefore finds that new and material evidence has been received since the RO's February 1994 decision, and reopening the claim of service connection for a cervical spine disability is warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  The Veteran's appeal is granted only to that extent.


ORDER

As new and material evidence has been received to reopen a claim for service connection for a cervical spine disability, the claim, to this extent, is granted.


REMAND

The Board finds that a new VA examination is in order to identify the nature and etiology of any current cervical spine disability.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).

A review of the evidence of record reflects that the Veteran was seen for neck pain during service.  See service treatment records dated in 1986.  Other than one notation of scoliosis, the record is absent of any diagnosed cervical spine disability during service.  A December 1992 separation examination indicates a history of low back pain, but otherwise reveals a normal physical examination.  The Veteran's post-service treatment records show a diagnosis of cervical disc degeneration.  See VA examination report dated in January 2010.  In an October 2011 statement, A. M., D.C., opined that the Veteran's cervical spine disabilities were caused or aggravated by the claimed in-service injury and combat training in service.  This opinion is not adequate to grant the benefit sought, however, because the chiropractor failed to support the opinion with a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Nevertheless, the opinion is sufficient to trigger VA's duty to assist the appellant and order an examination.  Thus, a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to determine whether or not he has a cervical spine disability that was incurred in or related to active duty service.  38 C.F.R. §§ 3.159(c)(4).  

VA is obliged to provide an examination when the record contains competent evidence that: 1) the claimant has a current disability or signs and symptoms of a current disability; 2) the record indicates that the disability or signs and symptoms of disability may be associated with active service; and, 3) the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for the duty to get an examination is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records and any private medical records identified by the Veteran regarding the issue being remanded.  All efforts to obtain records and the results should be documented in the record.

2.  After receipt of any additional records, make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA orthopedic examination to obtain a medical opinion concerning the nature, etiology, and probable time of onset of each cervical spine disorder.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.

Based on a review of the claims file and the clinical findings on examination, the examiner should provide a diagnosis for any current cervical spine disability.  Additionally, the VA examiner should indicate whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any cervical spine disability currently present is etiologically related to the Veteran's military service.  The examiner should be instructed to consider the Veteran's service history, including complaints of in-service neck pain.  To the extent that arthritis is diagnosed, the examiner should address whether any symptoms in service represented the characteristic manifestations sufficient to identify arthritis.  If arthritis is diagnosed, the examiner should also set forth an opinion as to whether arthritis of the cervical spine was manifested to a compensable degree within one year after discharge from active service.

The examiner should provide a rationale for any opinion provided.  

3.  Then readjudicate the claim for service connection for a cervical spine disability.  If the benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


